Citation Nr: 0415552	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to January 
1965.

This appeal arises from a March 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for the 
cause of the veteran's death and found that eligibility to 
Dependents' Educational Assistance had not been established.


REMAND

The veteran died in March 2001, at the age of 57.  The 
certificate of death listed the immediate cause of death as 
left lower lobe pneumonia due to chronic obstructive 
pulmonary disease with respiratory failure due to 
cardiopulmonary arrest, multifactorial.  At the time of the 
veteran's death, service-connection was not in effect for any 
disability.

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  A review of the records in this case reflects that 
the appellant has not been adequately informed of VA's duty 
to assist her with obtaining relevant records.

The claims file contains a letter from the RO to the veteran 
dated February 1980.  The letter asked the veteran to furnish 
a copy of his Social Security award letter.  The veteran 
replied in correspondence dated March 1980, informing the RO 
that his disability award was still pending.  Subsequent to 
her husband's death, in a substantive appeal dated June 2003, 
the appellant informed the RO that the veteran had been 
receiving Social Security disability benefits since he was 
approximately thirty-one years old.  However, the claims file 
does not contain an award letter or the medical records on 
which the Social Security Administration based its decision.  
Such records must be obtained.

Finally, the appellant has noted that she felt the veteran 
"was sick when he got out of the military."  However, the 
earliest post-service treatment record in the claims file is 
from October 1979.  The appellant should be asked to provide 
details of any treatment the veteran may have received 
following discharge from service.  The RO should attempt to 
obtain these records.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by any 
applicable legal precedent.

2.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions concerning the veteran's 
claim for disability benefits with that 
agency in the early 1980's, as well as 
any medical records utilized in 
arriving at their decision.  

3.  The RO should ask the appellant if 
she could provide details of any 
medical treatment the veteran received 
immediately following separation from 
service.  The RO should then attempt to 
obtain records of such treatment.  In 
addition, the RO should attempt to 
obtain records of treatment by Drs. 
Lomasney and Coy as well as records 
from the Fort Sanders Presbyterian 
Hospital before October 1979.  A 
medical report from October 1979 
describes earlier treatment by these 
providers.

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the appellant, 
she should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The appellant should be 
given an opportunity to respond to the 
SSOC.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order. 
The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



